Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 01/13/2021 has been made of record and entered.  Claims 1-3 have been canceled.  Claim 4 has been amended.
	Claims 4-7 are currently pending in this application and under consideration.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (NPL Article Titled: “Preparation of ZrO2-TiO2-CeO2 and Its Application in the Selective Catalytic Reduction of NO with NH3” Acta Physico-Chimica Sinica, 2007; 23(12): 1851-1856) in view of Meyer et al. (US 9,527,782 B2).
	Lin et al. discloses a method of producing an amorphous complex metal oxide comprising Ti, Ce, and Zr by co-precipitation method (See page 1851, 1 Experimental, 1.1 Preparation of carrier materials and catalysts).  The precursor mixture of cerium, titanium, and zirconium was prepared and then an aqueous solution of ammonia was added to the solution to reach the pH to a value of about 11.  The precipitate was filtered, washed with distilled water, dried, and calcined.  The ZTC (ZrO2-TiO2-CeO2) oC (See page 1852, 2.1.2. BET results).
	Lin et al. does not teach the step of “preparing a titanium precursor solution by mixing titanium isopropoxide and ethanol to produce a titanium containing nucleus” (as recited in the instant claim 4).
	However, Meyer et al. ‘782 fairly teaches a method of preparing a modified catalyst support by contacting a catalyst support material (aluminum compound) with an organic titanium compound (titanium (IV) isopropoxide) in the presence of an organic liquid medium (ethanol) (See col. 5, line 18- col. 7, line 16).
	It is considered a person having the ordinary skill in the art at the time the invention was made would have been motivated to look into the teaching of the Meyer et al. ‘782 reference to modify the method of Lin et al. by preparing the titanium precursor in the same manner as taught by Meyer et al. ‘782 to produce a titanium containing nucleus because it is known to do so to obtain a titanium-containing catalyst support material prior to adding any other catalytic components or the cerium precursor and zirconium precursor as disclosed by Lin et al., to form a complex metal oxide or catalytic material.
	The claimed drying temperature range, heat-treating temperature range, and pH range are falling within and/or overlapping with the disclosed ranges, thus the instant claims are met by the reference.
	
B.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (NPL Article Titled: “Promotional Effects of Zr on K+ poisoning Resistance of CeTiOx Catalyst for Selective Catalytic Reduction of NOx with NH3” Chinese Journal of Catalysis, 2016; 37(8): 1354-1361) in view of Meyer et al. (US 9,527,782 B2).

Xu et al. discloses a method of producing an amorphous complex metal oxide comprising Ti, Ce, and Zr by co-precipitation method (See page 1355, 2 Experimental, 2.1 Catalyst preparation).  The precursor mixture of cerium, zirconium, and titanium was prepared and then precipitated with an alkaline buffer solution until the pH of the precursor solution reached approximately 9.  The ZCT (CeZrTiOx) powder obtained by was dried at 90oC and calcined at 550oC.
	Xu et al. does not teach the step of “preparing a titanium precursor solution by mixing titanium isopropoxide and ethanol to produce a titanium containing nucleus” (as recited in the instant claim 4).
	However, Meyer et al. ‘782 fairly teaches a method of preparing a modified catalyst support by contacting a catalyst support material (aluminum compound) with an organic titanium compound (titanium (IV) isopropoxide) in the presence of an organic liquid medium (ethanol) (See col. 5, line 18- col. 7, line 16).
	It is considered a person having the ordinary skill in the art at the time the invention was made would have been motivated to look into the teaching of the Meyer et al. ‘782 reference to modify the method of Xu et al. by preparing the titanium precursor in the same manner as taught by Meyer et al. ‘782 to produce a titanium containing nucleus because it is known to do so to obtain a titanium-containing catalyst support material prior to adding any other catalytic components or the cerium precursor and zirconium precursor as disclosed by Xu et al., to form a complex metal oxide or catalytic material.
	The claimed drying temperature range, heat-treating temperature range, and pH range are falling within and/or overlapping with the disclosed ranges, thus the instant claims are met by the reference.

	


Claim Rejections - 35 USC § 102(a)(1)/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al. (NPL Article Titled: “Preparation of ZrO2-TiO2-CeO2 and Its Application in the Selective Catalytic Reduction of NO with NH3” Acta Physico-Chimica Sinica, 2007; 23(12): 1851-1856).
	Lin et al. discloses the claimed amorphous complex metal oxide including the three-components metal oxide containing titanium (Ti), cerium (ce), and zirconium (Zr) (See page 1852, 2.1.2. BET results).
Product-by-Process limitations in the claim have been noted.  While the product of the reference is not made by the same process, the product disclosed is the same as being claimed.  Further, it has been held that the patentability of the product and its method of production are separately determined.  Thus, even though the process limitations in the claim are not disregarded, they have no bearing on the patentability of the claimed product per se.  See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Brown, 173 USPQ 688, 688 (CCPA 1977); In re Fessman, 180 USPQ 324, 326 (CCPA 1977).  See also MPEP 2113.

B.	Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xu et al. (NPL Article Titled: “Promotional Effects of Zr on K+ poisoning Resistance of CeTiOx Catalyst for Selective Catalytic Reduction of NOx with NH3” Chinese Journal of Catalysis, 2016; 37(8): 1354-1361).
	Xu et al. discloses the claimed amorphous complex metal oxide including the three-components metal oxide containing titanium (Ti), cerium (ce), and zirconium (Zr) (See page 1355, 2 Experimental, 2.1 Catalyst preparation).  
Product-by-Process limitations in the claim have been noted.  While the product of the reference is not made by the same process, the product disclosed is the same as being claimed.  Further, it has been held that the patentability of the product and its method of production are separately determined.  Thus, even though the process limitations in the claim are not disregarded, they have no bearing on the patentability of the claimed product per se.  See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Brown, 173 USPQ 688, 688 (CCPA 1977); In re Fessman, 180 USPQ 324, 326 (CCPA 1977).  See also MPEP 2113.

Response to Applicants’ Arguments
4.	The remarks filed on 01/13/2021 have been fully reviewed and considered, and they are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 4-7 are pending.  Claims 4-7 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
April 21, 2021